Title: To George Washington from William Fitzhugh, 17 January 1792
From: Fitzhugh, William
To: Washington, George



Dear Sir
Mill Mont [Calvert County, Md.] Jany 17th 1792

As the late unhappy miscarriage to the westward gives occasion to Expect that some troops will be speedily raised for the Continental Service permit me to recommend to you Mr David Thompson a Gentleman from Ireland—He was of the Whig volunteers there & came to this Country about five years ago as a preceptor to a Gentleman’s children near me & conducted Himself with prudence & propriety in that situation—He has since been one of the Tutors of the College or Accademy in Alexandria where I believe He has conducted Himself with Equal reputation—He now wishes to enter into a military life for which He appears to me to have a natural propensity & I believe will make a brave Soldier He is a man of Spirit & Integrity & should your Excellency think proper to Honor Him with a Commission I entertain no doubt of his distinguishing himself in that character—You will I expect receive from Col. Fitzgerald & others of your acquaintance in Virginia Letters in favor of this Gentln corresponding with what I have said of him—I have the Honor to Be with perfect Respect & Esteem Dear Sir Yr affecte & Oblig. Huml. Servt

Willm Fitzhugh

